s.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim s 16-20 are objected to because of the following informalities:
In claim 16, line 9, “the one or more stacks enable” should be -the one or more stacks enabling- or -wherein the one or more stacks enable-.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-8 of U.S. Patent No. 11,216,715. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current application, claims 1 and 3-6
Claims 1-4 and 7-8, ‘715 patent
1. A method comprising: responsive to a modification of content within a region of a document: providing a data structure including one or more values that define the region within the document, 
1. A method comprising: providing a data structure for a region of a document, the data structure including a start value, an end value, and an offset value that define the region within the document; and responsive to detection of a modification of content within the region, determining a count of the number of lines of the document within the region;

adjusting at least one of the start value, the end value, and the offset value of the region to change an area of the region based on the count of the number of lines; and
the one or more values including an offset value to enable non-linear undo operations across the region and another region within the document; and recording the modification using the data structure provided for the region.
pushing a record of the modification onto a stack of the region in response to the modification of content within the region, the stack configured to receive elements representative of individual actions to be performed on content within the region of the document, so as to enable the modification to be undone or redone in a non-linear fashion.
3. The method of claim 1, wherein the modification results in an addition of at least one line of content in the region.
2. The method of claim 1, wherein the modification results in an addition of at least one line in the region.
4. The method of claim 1, wherein the modification results in a deletion of at least one line of content in the region.
3. The method of claim 1, wherein the modification results in a deletion of at least one line in the region.

4. The method of claim 1, wherein the stack is one of an undo stack or a redo stack.
5. The method of claim 1, wherein the another region of the document is located above the region, the method further comprising: responsive to detection of a modification of content that adds or deletes at least one line of content within the another region of the document, adjusting the offset value of the region to change an area of the region based on the modification of content within the another region.
7. The method of claim 1, wherein the region is a first region, the method further comprising: responsive to detection of a modification of content that adds or deletes at least one line within a second region of the document located above the first region of the document, adjusting the offset value of the first region to change an area of the first region based on the modification of content within the second region.
6. The method of claim 1, wherein the modification results in a merging of an adjacent region of the document and the region.
8. The method of claim 1, wherein the modification results in a merging of an adjacent region of the document and the region.


Both the current claim 1 and claim 1 of the ‘715 patent disclose a method comprising: responsive to a modification of content within a region of a document: providing a data structure including one or more values that define the region within the document, the one or more values including an offset value to enable non-linear operations across the region and another region within the document; and recording the modification using the data structure provided for the region.
Both the current claim 1 and claim 4 of the ‘715 patent disclose wherein the stack is an undo stack.
In addition to the disclosure of the current claim 1, claim 1 of the ‘715 patent also discloses the data structure including a start value and an end value; determining a count of the number of lines of the document within the region; adjusting at least one of the start value, the end value, and the offset value of the region to change an area of the region based on the count of the number of lines; and pushing a record of the modification onto a stack of the region in response to the modification of content within the region, the stack configured to receive elements representative of individual actions to be performed on content within the region of the document. Since the current claim 1 does not appear to explicitly disclose these limitations, it is not identical to the combination of claims 1 and 4 of the ‘715 patent. However, it is not patentably distinct from this combination, and therefore the current claim 1 is rejected for non-statutory double patenting on anticipatory grounds.
Both the current claim 3 and claim 2 of the ‘715 patent disclose wherein the modification results in an addition of at least one line of content in the region.
Both the current claim 4 and claim 3 of the ‘715 patent disclose wherein the modification results in a deletion of at least one line of content in the region.
Both the current claim 5 and claim 7 of the ‘715 patent disclose wherein the another region of the document is located above the region, the method further comprising: responsive to detection of a modification of content that adds or deletes at least one line of content within the another region of the document, adjusting the offset value of the region to change an area of the region based on the modification of content within the another region.
Both the current claim 6 and claim 8 of the ‘715 patent disclose wherein the modification results in a merging of an adjacent region of the document and the region.
Since current claims 3-6 depend on claim 1, they are considered to be rejected over their corresponding claims in the ‘715 patent on the grounds of anticipatory non-statutory double patenting.

Allowable Subject Matter
Claims 1-20 appear to contain allowable subject matter. However, claims 1 and 3-6 are currently rejected under non-statutory double patenting.
Claim 2 is objected to as depending on a rejected application, but contains subject matter by reference to antecedent claim 1.
The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 1, the prior art of record does not anticipate, explicitly teach, or fairly suggest a method comprising: providing a data structure including one or more values that define the region within the document, the one or more values including an offset value to enable non-linear undo operations across the region and another region within the document.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim.

Note that independent claims 7 and 16 contain the corresponding limitations of claim 1 as shown above; therefore, they are held to contain allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bates et al. (US 6,108,668) discloses undoing edits within a selected portion of electronic documents. However, it does not disclose undoing edits independent of the order in which they were made.
Bailor et al. (US 2013/0151940) discloses multiple users making changes to a single document and undoing/redoing edits in that context.
Dhupar et al. (US 10,169,054) discloses performing an undo or redo of a content-specific operation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184